Citation Nr: 0518028	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical disorder 
manifested by pain.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to increased initial (compensable) rating for 
mixed vascular headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing before the undersigned in September 2004, the 
veteran indicated that he had received additional VA 
treatment for his headaches since the last examination in 
August 2003 and that he was scheduled for additional 
treatment as well as for his other claimed disorders.  Such 
records have not been associated with the claims file.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

The veteran has additionally asserted that his headaches have 
increased in severity, and the Board is of the additional 
opinion that a current examination would be helpful.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  The veteran's treatment records from 
the VA medical center in Houston, Texas 
for the period from August 2003 to the 
present, pertaining to the disorders on 
appeal, should be obtained and associated 
with his claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claims.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  The veteran should be scheduled for a 
VA examination to evaluate the current 
severity of the veteran's service 
connected headache disorder.  The claims 
folder and this remand are to be made 
available to the examiner, and the 
examiner is requested to document that he 
or she has reviewed same.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail, to include any 
discrepancies suggested by the subjective 
complaints, testing or other examination.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the headaches, such 
testing or examination is to be done 
before completion of the examination 
report.  If the examiner is unable to 
answer, with a reasonable degree of 
medical certainty, any question posed 
herein, he or she should so indicate.

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

